PER CURIAM.
We affirm the trial court’s judgment revoking Gail Francis Criss-Sullivan’s community control and imposing her suspended prison sentence, except as to the finding that she violated condition 9 of her community control order by failing to answer truthfully. Because the evidence fails to substantiate that single allegation, we direct the trial court to strike that finding from its order. Since the remaining violations were both substantial and willful, any error was harmless.
AFFIRMED and REMANDED WITH DIRECTIONS.
ORFINGER, LAWSON and EVANDER, JJ., concur.